Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Remarks
This Office Action fully acknowledges Applicant’s remarks filed on August 24th, 2022.  Claims 1, 4-9, 11, and 14-27 are pending.  Claims 2, 3, 10, 12, and 13 are canceled.  



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1. AIE-active substance… formed from species whose luminesecence efficiency is increased via formation…  in claims 1 and 19.

2. At least one auxiliary substance that increases the solubility….influences the viscosity…and/or decreases a boiling temperature of the indicator, as in claims 13&14.

3) Coating embodied to counteract an aggregation…as in claims 1, 19, and 23, and similarly with materials…functionalized with functional groups as in claim 24.

4) Indicator including an AIE-active substance as in claim 17.
5) Indicator including an AIE-active substance as in claim 18.
6) Superordinate unit…the connection configured to transmit energy as in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

1)  TPE-MAX, TPE-SDS, fluorescent nanoparticles, AIE dots, TPEDB, TPIE modified with azide groups, diethylene glycol-dipropionate, and equivalents thereof (as seen in pars. [0021,0061,0062,0104,0105,0107,0108,0110,0113] of Applicant’s pre-grant publication US 2019/0064065).

2)  Auxiliary substance for solubility – those functional groups disclosed in par. [0056], encapsulation as disclosed in par. [0057], dissolution of the AIE-substance as disclosed in par. [0062], surfactants as disclosed in par. [0062,0063], which includes TPE-SDS 1,2-distearoyl-sn-glycero-3-phosphpoethanolamine as an AIE-active substance that is simultaneously a surfactant, those described in pars. [0021,0058-0061], and equivalents thereof.

3)  Those substances and functional groups disclosed in pars. [0081-0083], and equivalents thereof.

4) See pars. [0020,0034] and the filed evidence by way of “The Effects of Different Sterilization Procedures on the Optical Polymer Oxygen Sensors” of Zajko et al. (for example, at page 92 of Zajko).
5) See pars. [0020,0034] and the filed evidence by way of “The Effects of Different Sterilization Procedures on the Optical Polymer Oxygen Sensors” of Zajko et al. (for example, at page 92 of Zajko).

6) A data processing unit, measuring transducer, control electronics or power supply and connection by an inductive coupling or a radio connection, as disclosed in original claim 20 and par. [0037], and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 19, and 24 recites the broad recitation indicator solution, and the claim also recites indicator gel, wherein the claim provides that the indicator is dissolved in either one of these,  which is the narrower statement of the range/limitation***. ***The claim construction to the indicator is predicated on the AIE substance being dissolved, which necessarily provides that such substance is in solution.
By this, claims present the general recitation to an indicator within an indicator solution, as well as an indicator within an indicator gel, wherein a gel is more specific form to a liquid solution (e.g. mostly of fluid character, but having characteristics of solids based on three-dimensional crystalline networks therein).
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

This is further seen through Applicant’s disclosure in which the indicator is provided in solution, and such solution may be composed of various further elements which alter properties, including viscosity, as well as thickened with an organic or inorganic polymer (pars. [0064-0067] of Applicant’s pre-grant publication US 2019/0064065), however, it is unclear what gels are encompassed and provided given that the disclosure is non-limiting by the use of organic or inorganic polymer and without further, substantive discussion to any assumed gel formation by particular polymer.
The remaining disclosure to gels (par. [0075]) is with respect to the membrane and not to the indicator solution.

Further, it remains that the claims should be amended to set forth the generic indicator provided in solution, wherein Applicant can’t subsequently provide additional particulars to the composition thereof which provide to define the actual indicator solution (and thus whether it’s a pure liquid or a gel-form with dissolved AIE therein).

Additionally, the recitation in claims 1, 19, and 24 to “…wherein the indicator solution or indicator gel includes a primary solvent…” is not clearly understood in the metes and bounds of the composition(s) afforded to the indicator solution/gel.
As discussed above, given discussion to the AIE substance being dissolved in an indicator solution/gel, it is implicitly seen that both indicator solution/indictor gel are solutions which also involve a solvent so as to yield a solution.
By this, it is unclear what amount of solvents are required by the recitation in claims 1, 19, and 24.  A solvent is implicitly required in the initial recitation, and it is not clear if the latter recitation to water or ionic liquid is attempting to particularly define the initial solvent, or if this is drawn to a second solvent.

These likewise issues perpetuate in claims 15/16.  Can the “secondary solvent” read on the initial solvent implicitly given to the recitation to the indicator being dissolved at the forefront of claim 1?  Or is this a third solvent, assuming a first in the initial recitation, a second primary, and herein a third solvent by the “secondary solvent.”

Clarification is required.

It is further noted that the “auxiliary substance” that increases solubility is provided as a separate element and only attributed to the “indicator solution,” (the “indicator gel” notably absent, however, as discussed above, the recitation to indicator solution/gel is improper and Applicant intends to claim a general solution with AIE substance dissolved therein, such solution’s properties/composition being potentially further defined thereafter).


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The electrical connections sought are indefinitely defined as the claims presents self-connected electrical connections.  Does Applicant intend to claim that the source, receiver, and circuit are electrically connected to one another?

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is meant by “the AIE-active substance is itself simultaneously a surfactant.”
Is Applicant intending to limit the AIE-active substance as provided in the specification as seen in pars. [0021,0061,0062,0104,0105,0107,0108,0110,0113] of Applicant’s pre-grant publication US 2019/0064065) to a particular one(s) thereof that have surfactant properties on their own?
The recitation, however, remains unclear as claim 1 is predicated on an additional element of at least one auxiliary substance, in which a base AIE-active substance (as read by simultaneously) would not provide at least one auxiliary substance.
Clarification is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The at least one auxiliary substance is not necessitated to be chosen as in claim 1, wherein the at least one auxiliary substance is linked to the indicator solution, and the present claims provide an alternative-type recitation to the choosing of indicator solution or indicator gel.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9, 15, 16, and 19-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walt et al. (USPN 6,285,807), in view of Tang et al. (USPN 9,051,598), hereafter Tang, and in view of Follonier et al. (US 2005/0063869), hereafter Follonier.
With regards to claims 1, 19, and 24, Walt discloses a probe housing 205 having at least one immersion region configured to be immersed in the measuring fluid.  Walt further discloses an indicator chamber 220 defined in the probe housing and closed on a side thereof in immersion region of the probe housing by a membrane 230, wherein an indicator is contained in the indicator chamber (indicator dye, e.g. c-SNAFL-1, solution is held within indicator chamber 220 and supported by support membrane 225; and being disclosed as indicator dye solution implicitly provides that the dye has been dissolved; see also lines 37-50, col. 14 and Table 2 to the indicator dye solution’s preparation, and including examples with respect to water or with an ionic liquid as a primary solvent as claimed in cls. 1, 19, and 24; additionally, an auxiliary substance of NaOH in solution to increase solubility of the dye; NaOH in solution providing hydroxy groups as likewise disclosed in par. [0056] of Applicant’s pre-grant publication US 2019/0064065 as suitable for increasing solubility) (cols. 15-17, figs. 4A-D, for example).  Walt further discloses that the membrane 230 is impermeable to the c-SNAFL-1 of the indicator and permeable to the analyte (lines 32-36, col. 15, for example).  Walt further discloses a radiation source 105 disposed in the probe housing to emit radiation into the indicator chamber as claimed, and a radiation receiver (Pacific Instruments Model 126 photon-counting detection system) (cols. 17&18 and also as in figs. 10-12 and cols. 22-24, for example, which provide the OCDS sensor integrated with LED excitation sources and coincident photodetectors for receiving emissions from the interrogation region of the sensor with the indicator solution/sample thereat).  This is likewise seen with respect to the superordinate unit of claims 19-21 and the opto-electronic interface coupled to the probe via a releasable connection (inductive, galvanically-isolated) for transmitting energy unidirectionally, or as in with respect to the battery source with releasable connection (inductive, galvanically-isolated) to the measurement probe and for transmitting energy unidirectionally to the probe, or with respect to the radio and antenna and measurement probe (radio connection, galvanically-isolated) (see fig. 12 and discussion therewith).  With regard to claim 22, the superordinate unit includes a data processing unit for transmitting data bi-directionally between the measurement probe and the superordinate unit via the connection (fig. 12 and discussion therewith). With regard to claim 4, Walt provides that the indicator chamber is disposed in a sensor capsule connected to a probe body wherein the probe housing comprises the sensor capsule and the probe body (see figs. 4a,b wherein the indicator chamber is within a sensor capsule as given by the dye reservoir connected therewith and connected to a probe body as in the fiber sleeve 215).  With regard to claim 5, the sensor capsule is reversibly connected to the probe body as such elements may be removed from one another by a given applied force, and herein, the claim does not provide any further structural element/mechanism particularly for such reversible arrangement. With regard to claim 6, Walt discloses the source, receiver, and a sensor circuit each electrically connected and disposed in the probe body (see fig. 12, for example, and field site applications for seawater evaluation). With regard to claim 7, Walt discloses an optical waveguide (optical fiber 200) adapted to guide radiation as claimed.  With regard to claims 8 and 9, the indicator chamber is fluidically connected via a first conduit to a reservoir disposed outside of the indicator chamber (see dye reservoir and connected to a first conduit and a second conduit for discharging; figs. 4a-c).
Further, with regards to claims 1, 19 and 24, Walt does not specifically disclose that the indicator includes an AIE-active substance as recited therein.

With regards to claims 15 and 16, Walt does not specifically disclose that the indicator includes a secondary solvent DMSO or polymer homologues thereof as claimed.
Further, with regards to claims 23, 24, Walt does not specifically disclose that materials comprising the membrane and/or the indicator chamber are functionalized with functional groups that suppress aggregation of the AIE-active substance as claimed.
With regards to claims 25-27, Walt does not specifically disclose that the membrane or indicator chamber includes a coating configured to counteract an aggregation of the species of the AIE-active substance as particularly recited in the claims.

Tang discloses detecting the presence or absence of saccharide (e.g. glucose) or saccharide level in biological or artificial samples utilizing an indicator including an AIE-active substance (such as TPEDB, which is water soluble; and may also be in a sodium hydroxide solution as another ionic liquid), and detecting fluorescence to indicate the presence/absence of glucose in the sample.  Further, as in cl. 16, Tang further discloses that the indicator solution includes at least one auxiliary substance, as claimed, such as in DMSO as a polar aprotic solvent that at least increases the solubility of the TPEDB and influences the viscosity of the indicator (columns 2&3, for example).

It would have been obvious to one of ordinary skill in the art to modify Walt to utilize an indicator including an AIE-active substance with an indicator solution such as water and including secondary solvent as DMSO as claimed, such as taught by Tang in order to provide an indicator/indicator solution that provides for enhancing the fluorescence and allowing for sensitive detection of glucose in biological samples, wherein Walt also discloses monitoring components in biological samples and an AIE-active substance as disclosed by Tang provides for enhanced fluorescence for more sensitively detecting the analyte of interest.

Follonier discloses an optical detection system for detecting targets in a fluid sample (abstract).  Follonier discloses coating the inner surface of the tube with additional agents that prevents or retards non-specific adsorption and/or non-specific binding of the target and/or of other components of the sample, wherein such agents include PEG chains (i.e. PEG functionalizations), and thus provides to ensure specificity of the assay (par. [0035-0037], for example).

Further, as in claims 23-27, it would have been obvious to one of ordinary skill in the art to modify Walt to include a coating on the membrane or on the indicator chamber as provided and suggested by Follonier so as to provide a coating with functional groups, such as PEG chains, which provide to prevents or retards non-specific adsorption and/or non-specific binding of the target and/or of other components of the sample and thus provides to ensure specificity of the assay.
While Follonier provides the coating to the inner tube itself (“indicator chamber”), it is maintained that such disclosure  provides for coating at a principal surface/interface where target analyte of the sample is to pass for interaction and thereby modification to the membrane itself being coated with PEG chains would have been an obvious engineered modification for likewise reasons as this is seen as an obvious analogous arrangement that provides for preventing or retarding non-specific adsorption and/or non-specific binding of the target and/or of other components of the sample and thus provides to ensure specificity of the assay.

Further, as in independent claims 1, 19, and 24, and claim 6 (and thus dependents thereof, which discussion and reasons for combining are herein provided as likewise discussed above) is/are rejected under 35 U.S.C. 103 as being unpatentable over Walt in view of Tang, and Follonier, as applied to claims 1, 4-9, 15, 16, and 19-27 above, and in view of Henning et al. (US 2013/0092846), hereafter Henning.
If Walt is not taken as providing the radiation source, radiation receiving disposed within the probe housing, and likewise with respect to the sensor, than such a modification would have been obvious to one of ordinary skill in the art.
Henning discloses fiber-optic sensors for real-time monitoring and wherein the light source 50, detector 60, and printed circuit board 22, among other elements, are all disposed within the probe body so as to provide a portable fiber optic sensing apparatus that is able to be easily applied at various fields of fluid environments and a user may attain results in real-time at the site of analysis (pars. [0011,0028,0174], figs. 1-2B, for example).
It would have been obvious to one of ordinary skill in the art to provide the source, detector, and sensor circuit electrically connected to one another and within a probe body such as taught by Henning in order to provide a fully integrated fiber optic sensing apparatus that allows for real-time monitoring of analyte concentrations in liquid environments and in a portable manner for accessibility to various sites for a user to obtain on-going results and across various sites, as likewise desired in the liquid applications and field testing as in Walt (see the seawater applications for example, as col. 21).




Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walt in view of Tang, and Follonier, as applied to claims 1, 4-9, 15, 16, and 19-27 above, and further in view of Lubbers et al. (USPN 4,269,516), hereafter Lubbers.
Walt/Tang/Follonier also does not specifically disclose an ultrasound source integrated into a sensor capsule connected to a probe body comprising the probe housing as in claim 11, in as much as understood herein.
Lubbers discloses an optode arrangement in which the indicator chamber 4 is fluidically connected via a first fluid conduit 400 to a reservoir containing a liquid with the indicator 12, and wherein the indicator chamber is fluidically connected to a second fluid conduit (the outlet conduit) for liquid discharge (lines 47-68, col. 4, lines 33-,67, col. 5, fig. 2, for example).  Lubbers further discloses an ultrasound generator 102 integrated into optode sensor and to the indicator chamber to set the indicator into oscillatory motion in order to agitate the indicator solution and assist in providing concentration gradients on both sides of the permeable membrane are maximum and thus the speed at which the equilibrium condition required for accurate and repeatable measurements is established likewise is maximum (lines 50-56, col. 1; line 66, col. 2 – line 10, col. 3; lines 9-31, col. 5, fig. 1, for example).
It would have been obvious to one of ordinary skill in the art to include a ultrasound source integrated into the sensor capsule and configured to agitate the indicator solution such as taught by Lubbers in order to provide a means for setting the indicator into oscillatory motion in order to assist in providing concentration gradients on both sides of the permeable membrane are maximum and thus the speed at which the equilibrium condition required for accurate and repeatable measurements is established likewise is maximum.

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 17 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, namely Walt, Macbride in view of Tang, Obeid and Follonier, and Lubbers, does not teach or fairly suggest that the indicator is composed to be temperature-stable up to a temperature of at least 120 degrees Celsius and/or remains stable upon irradiation with gamma radiation of more than 5kGy, and further, is further composed to remain stable upon irradiation with gamma radiation of more than 25 kGy or more than or more than 50 kGY.  

Macbride discloses being stable with respect to steam sterilization at 121 degrees Celsius, but does not provide disclosure toward a desire for sterilization at gamma radiation of more than 25 kGy or more than 50 kGy, and the remaining prior art does not disclose or suggest such a modification coinciding with the disclosure of Macbride.  However, the disclosure of Macbride is incongruent with the disclosure of Walt, as Walt is concerned with application in seawater at temperatures, such as 5 to 23 degrees Celsius (see col. 20), as well as discussion to the exemplary indicator dye’s properties at 12 degrees Celsius (see Table 2).
Additionally, optical interrogation in Walt is provided in the visible spectrum, which is orders of magnitude less in energy in the EMR spectrum than gamma radiation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-9, 11, and 14-27 as filed on August 24th, 2022 have been fully considered but are moot upon further consideration of the claims.
As discussed above, new grounds of rejection are presented to the claims under 35 USC 112 b/2nd paragraph for the reasons discussed therein.
Additionally, new grounds of rejection under 35 USC 103 with respect to claims 1, 4-9, 15, 16, and 19-27 as being unpatentable over Walt et al. (USPN 6,285,807), in view of Tang et al. (USPN 9,051,598), hereafter Tang, and in view of Follonier et al. (US 2005/0063869), hereafter Follonier.
Walt is newly-applied herein as the primary reference.

Further, as in independent claims 1, 19, and 24, and claim 6 (and thus dependents thereof, which discussion and reasons for combining are herein provided as likewise discussed above) is/are rejected under 35 U.S.C. 103 as being unpatentable over Walt in view of Tang, and Follonier, as applied to claims 1, 4-9, 15, 16, and 19-27 above, and in view of Henning et al. (US 2013/0092846), hereafter Henning.
If Walt is not taken as providing the radiation source, radiation receiving disposed within the probe housing, and likewise with respect to the sensor, than such a modification would have been obvious to one of ordinary skill in the art for the reasons discussed above with respect to Henning.

The remaining dependent claims are rejected as discussed above in view of the further-applied prior art.

Claims 17 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 and 18 are found to include allowable subject matter for the reasons discussed above in the body of the action.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798